                         IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF ALABAMA
                                    WESTERN DIVISION

                                                        )
 IN RE:                                                 )
                                                        )        Case No. 19-70152
 SOUTHFRESH AQUACULTURE, LLC,                           )
                                                        )        Chapter 11
          Debtor.                                       )

                           DEBTOR’S EMERGENCY MOTION TO SET
                         EXPEDITED HEARING ON FIRST DAY MOTIONS

          SouthFresh Aquaculture, LLC, as debtor and debtor-in-possession in the above-captioned

 chapter 11 case (the “Debtor”),1 respectfully states the following in support of this motion (this

 “Motion”):

                                                 Relief Requested

          1.       The Debtor seeks entry of an order (the “Order”), substantially in the form

 attached hereto as Exhibit A setting the First Day Motions (as defined herein) for expedited

 hearing.

                                             Jurisdiction and Venue

          2.       The United States Bankruptcy Court for the Northern District of Alabama (the

 “Court”) has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the General

 Order of Reference from the United States District Court for the Northern District of Alabama,

 dated January 12, 1995. The Debtor confirms its consent, pursuant to Rule 7008 of the Federal

 Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), to the entry of a final order by the

 Court in connection with this Motion to the extent that it is later determined that the Court,

 1
   A detailed description of the Debtor and its business, and the facts and circumstances supporting this Motion and
 the Debtor’s chapter 11 case, are set forth in greater detail in the Declaration of Justin Funk, Chief Financial Officer
 of SouthFresh Aquaculture, LLC, in Support of Chapter 11 Petition and First Day Motions (the “First Day
 Declaration”), filed contemporaneously with the Debtor’s voluntary petition for relief filed under chapter 11 of title
 11 of the United States Code (the “Bankruptcy Code”), on January 28, 2019 (the “Commencement Date”).
 Capitalized terms used but not defined herein shall have the meanings ascribed to them in the First Day Declaration.


 04706232.2

Case 19-70152-JHH11              Doc 11      Filed 01/28/19 Entered 01/28/19 16:32:33                        Desc Main
                                           Document      Page 1 of 13
 absent consent of the parties, cannot enter final orders or judgments in connection herewith

 consistent with Article III of the United States Constitution.

          3.    Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

          4.    The bases for the relief requested herein are sections 105(a) and 521 of the

 Bankruptcy Code and Bankruptcy Rules 1007(c) and 9006(b).

                                      Procedural Background

          5.    On January 28, 2019 (the “Commencement Date”), the Debtor filed a voluntary

 petition for relief under chapter 11 of the Bankruptcy Code. The Debtor is operating its business

 and managing its properties as a debtor in possession pursuant to sections 1107(a) and 1108 of

 the Bankruptcy Code. No request for the appointment of a trustee or examiner has been made in

 this chapter 11 case, and no committees have been appointed or designated.

                                           Basis for Relief

          6.    Bankruptcy Rule 9006(c) provides that the Court, for cause shown, may in its

 discretion with or without notice reduce the notice period normally required for motions.

          7.    The Debtor filed the following motions (the “First Day Motions”)

 contemporaneously herewith and requires expedited hearings and relief on, as follows:

                a.      Debtor’s Motion for Entry of an Order (I) Extending Time to File Schedules
                        of Assets and Liabilities, Schedules of Current Income and Expenditures,
                        Schedules of Executory Contracts and Unexpired Leases, and Statements of
                        Financial Affairs and (II) Granting Related Relief.

                b.      Debtor’s Motion Pursuant to 11 U.S.C. §§ 102 and § 105(a) and
                        Bankruptcy Rules 2002(m) and 9007 Seeking Authority to Implement
                        Certain Notice and Case Management Procedures.

                c.      Debtor’s Motion Pursuant to 11 U.S.C. §§ 105(a), 363(b), 507(a)(8), and
                        541 for Authorization to (I) Pay Pre-Petition Taxes, Regulatory and Other
                        Fees (I) Authorizing the Payment of Certain Prepetition Taxes and Fees,
                        and (II) Granting Related Relief.



 04706232.2                                    2


Case 19-70152-JHH11         Doc 11     Filed 01/28/19 Entered 01/28/19 16:32:33          Desc Main
                                     Document      Page 2 of 13
               d.      Debtor’s Motion for Entry of Order (I) Approving the Debtor’s Proposed
                       Adequate Assurance of Payment for Future Utility Services, (II)
                       Prohibiting Utility Companies from Altering, Refusing, or Discontinuing
                       Services, and (III) Granting Related Relief.

               e.      Debtor’s Motion for Entry of Order (I) Authorizing the Debtor to (A)
                       Continue to Operate Its Cash Management System, (B) Honor Certain
                       Pre-Petition Obligations Related Thereto, (C) Maintain Existing Business
                       Forms, and (II) Granting Related Relief.

               f.      Debtor’s Motion for Entry of Order Authorizing the Debtor to (I) Continue
                       Insurance Coverage Entered into Pre-Petition and Satisfy Pre-Petition
                       Obligations Related Thereto, (II) Renew, Amend, Supplement, Extend, or
                       Purchase Insurance Policies, (III) Continue Its Surety Bond Program, and
                       (IV) Granting Related Relief.

               g.      Debtor’s Motion for Entry of Order (I) Authorizing the Payment of
                       Critical Vendor Claims, and (II) Granting Related Relief.

               h.      Debtor’s Motion for Entry of Order (I) Authorizing the Debtor to (A) Pay
                       Prepetition Wages, Salaries, Other Compensation, and Reimbursable
                       Expenses, and (B) Continue Employee Benefits Programs, and (II)
                       Granting Related Relief.

               i.      Debtor’s Motion for Entry of Interim and Final Orders (I) Authorizing the
                       Debtor to (A) Obtain Postpetition Secured Financing On a Super-Priority,
                       Senior Secured Basis and (B) Use Cash Collateral, (II) Granting (A) Liens
                       and Super-Priority Claims and (B) Adequate Protection, (III) Modifying
                       the Automatic Stay, (IV) Scheduling a Final Hearing and (V) Granting
                       Related Relief.

          8.   The Debtor requires the relief sought herein due to the necessary timing of its

 payroll obligations. The Debtor has an upcoming payroll on Friday, February 1, 2019, in which it

 must distribute pay to its employees for the week ending in January 24, 2019, or January 25,

 2019, depending on payment cycle. The Debtor’s payroll must be funded by this Thursday.

 Therefore, in order to make its upcoming payroll on Friday, February 1, 2019, the latest

 point by which the Debtor could have a hearing to approve the relief sought is Wednesday,

 January 31, 2019.




 04706232.2                                 3


Case 19-70152-JHH11       Doc 11     Filed 01/28/19 Entered 01/28/19 16:32:33          Desc Main
                                   Document      Page 3 of 13
          9.      Additionally, as set forth in the Debtor’s Motion for Entry of Order (I)

 Authorizing the Debtor to (A) Continue to Operate its Cash Management System, (B) Honor

 Certain Pre-Petition Obligations Related Thereto, (C) Maintain Existing Business Forms, and

 (II) Granting Related Relief, the Debtor currently has an account at CoBank which holds cash

 sufficient to fund checks issued in the ordinary course of business, many of which are made

 payable to critical vendors such as farmers and ingredient suppliers, in the combined amount of

 approximately $830,000 prior to the Commencement Date. To the extent any of these checks

 are presented for payment on Tuesday, such checks will be dishonored by CoBank unless

 this Court enters an Order approving the relief sought herein no later than 12:00 p.m.

 (MST) on Wednesday, January 30, 2019. Accordingly, in order to prevent the dishonoring of

 such checks, which would have a significant negative effect on the Debtor’s business operations,

 the Debtor requests the Court to enter an Order setting the First-Day Motions for hearing
                                                                           2
 in the early morning hours of Wednesday, January 30, 2019.

          10.     The First Day Motions represent the minimum relief necessary to allow the

 Debtor to meet its obligations under the Bankruptcy Code, assist the Court in efficiently

 managing this chapter 11 case and sustain the Debtor’s operations for the benefit of the Debtor’s

 estate and creditors. Many of the First Day Motions are purely procedural and others are critical

 to continuing the Debtor’s operations and maximizing potential returns to creditors.

          11.     The various forms of relief requested in the First Day Motions are common in

 bankruptcies of the size and complexity of this chapter 11 case. Scheduling expedited hearings

 on the First Day Motions will benefit the Debtor, the Debtor’s creditors, and all parties in

 2
   The Debtor has been informed that there may be inclement winter weather on Tuesday, January 29, 2019, and
 Wednesday, January 30, 2019. In the event such weather prevents the Court from holding a live hearing on the
 First-Day Motions on or before the morning hours of Wednesday, January 30, 2019, the Debtor requests that the
 Court schedule an emergency telephonic hearing to address the First-Day Motions in order to prevent harm to the
 Debtor’s operations.

 04706232.2                                        4


Case 19-70152-JHH11           Doc 11     Filed 01/28/19 Entered 01/28/19 16:32:33                    Desc Main
                                       Document      Page 4 of 13
 interest. See In re Moore-Handley, Inc., Case No. 09-04198 (TBB) (Bankr. N.D. Ala. July 17,

 2009) (granting motion to expedite hearings on first day motions). Accordingly, cause exists under

 Bankruptcy Rule 9006 to reduce the notice period for hearings on the First Day Motions.

                                              Notice

          12.   The Debtor will provide notice of this Motion to: (a) the Office of the Bankruptcy

 Administrator for the Northern District of Alabama; (b) the holders of the 20 largest unsecured

 claims against the Debtor; (c) counsel to the proposed DIP Lender; (d) the International

 Chemical Workers Union Council of the United Food and Commercial Workers Union and Its

 Local 1038C; (e) the United States Attorney’s Office for the Northern District of Alabama; (f)

 the Internal Revenue Service; (g) the United States Environmental Protection Agency; (h) the

 Alabama Department of Environmental Management; (i) the United States Department of

 Agriculture; (j) the United States Food and Drug Administration; (k) the Alabama Department of

 Agriculture & Industries – Weights and Measures Division; (l) the office of the Attorney General

 for the State of Alabama; (m) any other party receiving notice of any other First Day Motions;

 and (n) any party that has requested notice pursuant to Bankruptcy Rule 2002. The Debtor

 submits that, in light of the nature of the relief requested, no other or further notice need be

 given.

                                        No Prior Request

          13.   No prior request for the relief sought in this Motion has been made to this or any

 other court.

                           [Remainder of page intentionally left blank]




 04706232.2                                  5


Case 19-70152-JHH11        Doc 11     Filed 01/28/19 Entered 01/28/19 16:32:33           Desc Main
                                    Document      Page 5 of 13
          WHEREFORE, the Debtor respectfully requests that the Court enter the Order, granting
 the relief requested herein and such other relief as the Court deems appropriate under the
 circumstances.
          Respectfully submitted this the 28th day of January, 2019.

                                                              /s/ J. Leland Murphree
                                                              J. Leland Murphree
                                                              Jayna P. Lamar
                                                              Ryan D. Thompson
                                                              Evan N. Parrott
                                                              Wes Bulgarella

                                                              Proposed Counsel to the Debtor


 OF COUNSEL:

 MAYNARD, COOPER & GALE, P.C.
 1901 Sixth Avenue North,
 2400 Regions/Harbert Plaza
 Birmingham, AL 35203
 (205) 254-1000
 lmurphree@maynardcooper.com
 jlamar@maynardcooper.com
 rthompson@maynardcooper.com
 eparrott@maynardcooper.com
 wbulgarella@maynardcooper.com




 04706232.2                                    6


Case 19-70152-JHH11         Doc 11     Filed 01/28/19 Entered 01/28/19 16:32:33        Desc Main
                                     Document      Page 6 of 13
                                      Exhibit A

                                   Proposed Order




 04706232.2                            7


Case 19-70152-JHH11   Doc 11     Filed 01/28/19 Entered 01/28/19 16:32:33   Desc Main
                               Document      Page 7 of 13
                     IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF ALABAMA
                                WESTERN DIVISION

                                               )
 IN RE:                                        )
                                               )      Case No. 19-70152
 SOUTHFRESH AQUACULTURE, LLC,                  )
                                               )      Chapter 11
          Debtor.                              )

              ORDER SETTING FIRST DAY MOTIONS FOR EXPEDITED HEARING

          Upon the motion (the “Motion”) of the above-captioned Debtor and Debtor in possession

 (the “Debtor”) for entry of an order (this “Order”), setting the First Day Motions for expedited

 hearing and granting them such other and further relief as the Court deems just and proper, all as

 more fully set forth in the Motion; and upon the First Day Declaration; and this Court having

 jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the General Order of

 Reference from the United States District Court for the Northern District of Alabama, dated

 January 12, 1995; and this Court having found that this is a core proceeding pursuant to 28

 U.S.C. § 157(b)(2); and that this Court may enter a final order consistent with Article III of the

 United States Constitution; and this Court having found that venue of this proceeding and the

 Motion in this district is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and this Court having

 found that the Debtor’s notice of the Motion and opportunity for a hearing on the Motion were

 appropriate under the circumstances and no other notice need be provided; and this Court having

 reviewed the Motion and having heard the statements in support of the relief requested therein at

 a hearing before this Court (the “Hearing”); and this Court having determined that the legal and

 factual bases set forth in the Motion and at the Hearing establish just cause for the relief granted

 herein; and upon all of the proceedings had before this Court; and after due deliberation and

 sufficient cause appearing therefor, it is HEREBY ORDERED THAT:


 04706232.2                                   8


Case 19-70152-JHH11        Doc 11     Filed 01/28/19 Entered 01/28/19 16:32:33             Desc Main
                                    Document      Page 8 of 13
          1.    The Motion is granted as set forth herein.

          2.    The First Day Motions are hereby set for hearings at the United States Bankruptcy

 Court for the Northern District of Alabama, Western Division, 2005 University Boulevard,

 Tuscaloosa, AL 35401 on _______, January __, 2019 at                 _.m.    (prevailing    Central

 Time) and the notice periods for the hearings on the foregoing motions are reduced accordingly.

 The Debtor, proposed counsel for the Debtor, or any other agent for the Debtor, shall provide

 notice of such hearings by serving a copy of this Order on the service lists identified in the First

 Day Motions.

          3.    The First Day Motions will be heard in the order listed on the agenda attached

 hereto as Exhibit 1.

          4.    The Debtor is authorized to take all actions necessary to effectuate the relief

 granted in this Order in accordance with the Motion.

          5.    This Court retains exclusive jurisdiction with respect to all matters arising from or

 related to the implementation, interpretation, and enforcement of this Order.

 Dated:

                                                      UNITED STATES BANKRUPTCY JUDGE




 04706232.2                                   9


Case 19-70152-JHH11        Doc 11     Filed 01/28/19 Entered 01/28/19 16:32:33              Desc Main
                                    Document      Page 9 of 13
                                       Exhibit 1

                            Proposed Hearing Agenda




04706232.2                        10


Case 19-70152-JHH11   Doc 11 Filed 01/28/19 Entered 01/28/19 16:32:33   Desc Main
                            Document    Page 10 of 13
                       IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF ALABAMA
                                  WESTERN DIVISION

                                                    )
 IN RE:                                             )
                                                    )       Case No.
 SOUTHFRESH AQUACULTURE, LLC,                       )
                                                    )       Chapter 11
          Debtor.                                   )

             NOTICE OF AGENDA FOR HEARING ON FIRST DAY MOTIONS
     SCHEDULED FOR JANUARY __, 2019, AT _________ _.M. (PREVAILING CENTRAL
     TIME), BEFORE THE HONORABLE JENNIFER H. HENDERSON AT THE UNITED
     STATES BANKRUPTCY COURT FOR THE NORTHERN DISTRICT OF ALABAMA,
            LOCATED AT 2005 UNIVERSITY BLVD., TUSCALOOSA, AL 354013

 1.       Voluntary Chapter 11 Petition

 2.       Declaration of Justin Funk, Chief Financial Officer of SouthFresh Aquaculture, LLC, in
          Support of Chapter 11 Petition and First Day Pleadings (the “Declaration”). [Docket No.
                 , filed January 28, 2019].

                  Status:          The Declaration will be relied upon as evidentiary support for the
                                   first day matters listed below.

                                             First Day Matters

 3.       Debtor’s Motion for Entry of an Order (I) Extending Time to File Schedules of Assets and
          Liabilities, Schedules of Current Income and Expenditures, Schedules of Executory
          Contracts and Unexpired Leases, and Statements of Financial Affairs and (II) Granting
          Related Relief. [Docket No. __, filed January 28, 2019].

                  Status:          This matter is going forward.

 4.       Debtor’s Motion Pursuant to 11 U.S.C. §§ 102 and § 105(a) and Bankruptcy Rules
          2002(m) and 9007 Seeking Authority to Implement Certain Notice and Case
          Management Procedures. [Docket No. __, filed January 28, 2019].

                  Status:          This matter is going forward.

 5.       Debtor’s Motion Pursuant to 11 U.S.C. §§ 105(a), 363(b), 507(a)(8), and 541 for
          Authorization to (I) Pay Pre-Petition Taxes, Regulatory and Other Fees (I) Authorizing


 3
   Any party who wishes to attend telephonically is required to make arrangements through CourtCall by telephone
 (866-582-6878) or by facsimile (866-533-2946).




 04706232.2

Case 19-70152-JHH11           Doc 11 Filed 01/28/19 Entered 01/28/19 16:32:33                        Desc Main
                                    Document    Page 11 of 13
          the Payment of Certain Prepetition Taxes and Fees, and (II) Granting Related Relief.
          [Docket No. __, filed January 28, 2019].

                 Status:        This matter is going forward.

 6.       Debtor’s Motion for Entry of an Order (I) Approving the Debtor’s Proposed Adequate
          Assurance of Payment for Future Utility Services, (II) Prohibiting Utility Companies
          from Altering, Refusing, or Discontinuing Services, and (III) Granting Related Relief.
          [Docket No. __, filed January 28, 2019].

                 Status:        This matter is going forward.

 7.       Debtor’s Motion for Entry of an Order (I) Authorizing the Debtor to (A) Continue to
          Operate Their Cash Management System, (B) Honor Certain Prepetition Obligations
          Related Thereto, (C) Maintain Existing Business Forms, and (II) Granting Related Relief.
          [Docket No. __, filed January 28, 2019].

                 Status:        This matter is going forward.

 8.       [Docket No. __, filed January 28, 2019].

                 Status:        This matter is going forward.

 9.       Debtor’s Motion for Entry of Order Authorizing the Debtor to (I) Continue Insurance
          Coverage Entered into Pre-Petition and Satisfy Pre-Petition Obligations Related Thereto,
          (II) Renew, Amend, Supplement, Extend, or Purchase Insurance Policies, (III) Continue
          Its Surety Bond Program, and (IV) Granting Related Relief. [Docket No. __, filed
          January 28, 2019].

                 Status:        This matter is going forward.

 9.       Debtor’s Motion for Entry of Order (I) Authorizing the Payment of Critical Vendor
          Claims, and (II) Granting Related Relief. [Docket No. __, filed January 28, 2019].

                 Status:        This matter is going forward.

 10.      Debtor’s Motion for Entry of Interim and Final Orders (I) Authorizing the Debtor to (A)
          Pay Prepetition Wages, Salaries, Other Compensation, and Reimbursable Expenses and (B)
          Continue Employee Benefits Programs and (II) Granting Related Relief. [Docket No. __,
          filed January 28, 2019].

                 Status:        This matter is going forward.

  11.     Debtor’s Motion for Entry of Interim and Final Orders (I) Authorizing the Debtor to (A)
          Obtain Postpetition Secured Financing On a Super-Priority, Senior Secured Basis and (B)
          Use Cash Collateral, (II) Granting (A) Liens and Super-Priority Claims and (B) Adequate
          Protection, (III) Modifying the Automatic Stay, (IV) Scheduling a Final Hearing and (V)
          Granting Related Relief. [Docket No. __, filed January 28, 2019].
 04706232.2                                      12



Case 19-70152-JHH11         Doc 11 Filed 01/28/19 Entered 01/28/19 16:32:33             Desc Main
                                  Document    Page 12 of 13
                   Status:      This matter is going forward with respect to an interim order.

          Dated:

                                                      UNITED STATES BANKRUPTCY JUDGE




 04706232.2                                      13



Case 19-70152-JHH11          Doc 11 Filed 01/28/19 Entered 01/28/19 16:32:33              Desc Main
                                   Document    Page 13 of 13
